           Case 1:20-cv-03868-LLS Document 4 Filed 06/29/20 Page 1 of 11



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 WINDSOR ALLEN,

                                Plaintiff,
                                                                 1:20-CV-3868 (LLS)
                    -against-
                                                                ORDER TO AMEND
 THE CITY OF NEW YORK, et al.,

                                Defendants.

LOUIS L. STANTON, United States District Judge:

       Plaintiff Windsor Allen, who appears pro se, brings this action asserting claims under 42

U.S.C. § 1983 and other federal laws, as well as claims under state law. He seeks damages, as

well as declaratory and injunctive relief. He sues the City of New York, the New York City

Police Department (“NYPD”), the New York City Department of Investigation (“DOI”),

individual members of the NYPD and DOI, the “New York County District Attorney Division,” 1

individual New York County Assistant District Attorneys (“ADAs”), the “Bellevue Hospital

Forensic Psychiatry Court Clinic Division” 2 and members of its staff. Because Plaintiff asserts

violations of his federal constitutional rights, the Court construes his claims under federal law as

brought only under 42 U.S.C. § 1983.

       By order dated June 18, 2020, the Court granted Plaintiff’s request to proceed without

prepayment of fees, that is, in forma pauperis (“IFP”). For the reasons set forth below, the Court

grants Plaintiff leave to file an amended complaint within sixty days of the date of this order.



       1
        The Court understands this defendant to be the Office of the New York County District
Attorney.
       2
         The Court understands this defendant to be the Manhattan Forensic Psychiatry Court
Clinic (“the Clinic”), which is operated by NYC Health + Hospitals (“H+H”), formerly known as
the New York City Health & Hospitals Corporation.
            Case 1:20-cv-03868-LLS Document 4 Filed 06/29/20 Page 2 of 11



                                    STANDARD OF REVIEW

        The Court must dismiss an IFP complaint, or any portion of the complaint, that is

frivolous or malicious, fails to state a claim on which relief may be granted, or seeks monetary

relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B); see

Livingston v. Adirondack Beverage Co., 141 F.3d 434, 437 (2d Cir. 1998). The Court must also

dismiss a complaint when the Court lacks subject-matter jurisdiction. See Fed. R. Civ. P.

12(h)(3).

        While the law mandates dismissal on any of these grounds, the Court is obliged to

construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret

them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470

F.3d 471, 474 (2d Cir. 2006) (internal quotation marks and citations omitted, emphasis in

original). But the “special solicitude” in pro se cases, id. at 475 (citation omitted), has its limits –

to state a claim, pro se pleadings still must comply with Rule 8 of the Federal Rules of Civil

Procedure, which requires a complaint to make a short and plain statement showing that the

pleader is entitled to relief.

        The Supreme Court of the United States has held that under Rule 8, a complaint must

include enough facts to state a claim for relief “that is plausible on its face.” Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007). A claim is facially plausible if the plaintiff pleads enough

factual detail to allow the Court to draw the inference that the defendant is liable for the alleged

misconduct. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). In reviewing the complaint, the Court

must accept all well-pleaded factual allegations as true. Id. But it does not have to accept as true

“[t]hreadbare recitals of the elements of a cause of action,” which are essentially just legal

conclusions. Id. (citing Twombly, 550 U.S. at 555). After separating legal conclusions from well-




                                                   2
          Case 1:20-cv-03868-LLS Document 4 Filed 06/29/20 Page 3 of 11



pleaded factual allegations, the Court must determine whether those facts make it plausible – not

merely possible – that the pleader is entitled to relief. Id. at 678-89.

                                          BACKGROUND

        Plaintiff’s complaint is difficult to understand, but the Court discerns the following: In

2011, Plaintiff attempted to give law-enforcement officials information about potential criminal

or terrorist activity, but they arrested and prosecuted him. It is unclear whether he was convicted

as a result of that prosecution. But he states that a second trial occurred in May 2017, and that the

events that are the basis of his claims occurred between November 10, 2011, and May 18, 2020.

                                           DISCUSSION

 A.      Private prosecution

        Plaintiff seeks the criminal prosecution of the defendants or others. The Court must

dismiss those claims. A private citizen cannot prosecute a criminal action in federal court. See

Leek v. Timmerman, 454 U.S. 83, 86-87 (1981) (prisoners lack standing to seek the issuance of

an arrest warrant); Linda R.S. v. Richard D., 410 U.S. 614, 619 (1973) (“[A] private citizen lacks

a judicially cognizable interest in the prosecution or nonprosecution of another.”). And because

federal prosecutors possess discretionary authority to bring criminal actions, they are “immune

from control or interference by citizen or court.” Conn. Action Now, Inc. v. Roberts Plating Co.,

457 F.2d 81, 87 (2d Cir. 1972). Accordingly, the Court dismisses any claims in which Plaintiff

seeks the criminal prosecution of the defendants or others for failure to state a claim on which

relief may be granted. See 28 U.S.C. § 1915(e)(2)(B)(ii).

 B.      Office of the New York County District Attorney

        The Court must dismiss Plaintiff’s claims under 42 U.S.C. § 1983 against the Office of

the New York County District Attorney under the doctrine of Eleventh Amendment immunity.

“[A]s a general rule, state governments may not be sued in federal court unless they have waived


                                                   3
          Case 1:20-cv-03868-LLS Document 4 Filed 06/29/20 Page 4 of 11



their Eleventh Amendment immunity or unless Congress has abrogate[d] the states’ Eleventh

Amendment immunity . . . .” Gollomp v. Spitzer, 568 F.3d 355, 366 (2d Cir. 2009) (internal

quotation marks and citation omitted, second alteration in original). This immunity shields States

from claims for money damages, injunctive relief, and retrospective declaratory relief. See Green

v. Mansour, 474 U.S. 64, 72-74 (1985); Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S.

89, 101-02 (1984). “[T]he immunity recognized by the Eleventh Amendment extends beyond the

states themselves to state agents and state instrumentalities that are, effectively, arms of a state.”

Gollomp, 568 F.3d at 366 (internal quotation marks and citation omitted). Courts have held that

an office of a District Attorney in the State of New York is afforded Eleventh Amendment

immunity with regard to its decisions to prosecute. See, e.g., Cano v. Cohen, No. 1:18-CV-11550,

2019 WL 4933580, at *2 (S.D.N.Y. Oct. 4, 2019) (collecting cases).

       Congress has not abrogated the States’ immunity for claims under § 1983. See Dube v.

State Univ. of N.Y., 900 F.2d 587, 594 (2d Cir. 1990). And the State of New York has not waived

its immunity to suit in federal court. See Trotman v. Palisades Interstate Park Comm’n, 557 F.2d

35, 40 (2d Cir. 1977). Plaintiff sues the Office of the New York County District Attorney because

of its decision to prosecute him. The Court therefore dismisses Plaintiff’s claims under § 1983

against this defendant under the doctrine of Eleventh Amendment immunity. See

§ 1915(e)(2)(B)(iii).

C.      Assistant District Attorneys

       The Court must also dismiss Plaintiff’s claims under § 1983 for damages against the

ADAs. Prosecutors are immune from civil suit for damages for acts committed within the scope

of their official duties where the challenged activities are not investigative in nature but, rather,

are “intimately associated with the judicial phase of the criminal process.” Simon v. City of New

York, 727 F.3d 167, 171 (2d Cir. 2013) (quoting Imbler v. Pachtman, 424 U.S. 409, 430 (1976))


                                                   4
          Case 1:20-cv-03868-LLS Document 4 Filed 06/29/20 Page 5 of 11



(internal quotation marks omitted); see Imbler 424 U.S. at 431 (“[I]n initiating a prosecution and

in presenting the State’s case, the prosecutor is immune from a civil suit for damages under

§ 1983.”); see also Buckley v. Fitzsimmons, 509 U.S. 259, 269 (1993) (absolute immunity is

analyzed under a “functional approach” that “looks to the nature of the function performed, not

the identity of the actor who performed it”) (internal quotation marks and citation omitted). In

addition, prosecutors are absolutely immune from suit for acts that may be administrative

obligations but are “directly connected with the conduct of a trial.” Van de Kamp v. Goldstein,

555 U.S. 335, 344 (2009).

       Plaintiff’s claims against those defendants who are ADAs arise from those defendants’

prosecution of him. The Court therefore dismisses Plaintiff’s claims for damages against those

defendants who are ADAs under the doctrine of prosecutorial immunity. See § 1915(e)(2)(B)(i),

(iii); Collazo v. Pagano, 656 F.3d 131, 134 (2d Cir. 2011) (claims dismissed for prosecutorial

immunity are frivolous under the IFP statute).

D.      Statute of limitations

       In the State of New York, there is a three-year limitations period for claims under § 1983.

Owens v. Okure, 488 U.S. 235, 249-51 (1989). For claims of false arrest under that statute, the

applicable limitations period begins to run at the time of the events that caused the injury. See

Wallace v. Kato, 549 U.S. 384, 388-90 (2007) (claim of false arrest under § 1983 accrues on the

date of the arrest, if the arrest was carried out without a warrant). For claims of malicious

prosecution under § 1983, the applicable limitations period does not accrue until there is a




                                                  5
            Case 1:20-cv-03868-LLS Document 4 Filed 06/29/20 Page 6 of 11



favorable termination of the plaintiff’s criminal proceedings. See Heck v. Humphrey, 512 U.S.

477, 489-90 (1994). 3

       Plaintiff asserts claims under § 1983 of false arrest and malicious prosecution, but he

does not provide sufficient detail to show that his claims of false arrest are timely or that his

claims of malicious prosecution ever accrued. He states that he was arrested in 2011. Thus, it

appears that the limitations period for his claims of false arrest expired in 2014. But he did not

file his complaint in this Court until May 19, 2020. And because he does not mention any facts

about the result of the criminal prosecution against him, let alone whether and when it terminated

in his favor in a manner that indicated his innocence, it is unclear whether his claims of

malicious prosecution ever accrued. The Court therefore grants Plaintiff leave to amend his

complaint to allege facts showing why his claims of false arrest under § 1983 are timely, and

why his claims of malicious prosecution under § 1983 have accrued and are timely. 4

E.         Personal involvement of individual defendants

       To state a claim under § 1983 against an individual, a plaintiff must allege facts showing

the individual’s direct and personal involvement in the alleged constitutional deprivation. See

Spavone v. N.Y. State Dep’t of Corr. Serv., 719 F.3d 127, 135 (2d Cir. 2013) (quoting Colon v.




       3
         For the purpose of a claim of malicious prosecution under § 1983, a prosecution
terminates in a plaintiff’s favor when “the criminal proceedings against him [are] terminated in a
manner indicating his innocence.” Lanning v. City of Glens Falls, 908 F.3d 19, 29 (2d Cir. 2018).
       4
          “[A]lthough the statute of limitations is ordinarily an affirmative defense that the
defendant must raise at the pleadings stage . . . , district courts may dismiss an action sua sponte
on limitations grounds in certain circumstances where the facts supporting the statute of
limitations defense are set forth in the papers plaintiff himself submitted.” Walters v. Indus. &
Commercial Bank of China , Ltd., 651 F.3d 280, 293 (2d Cir. 2011) (internal quotation marks and
citations omitted). But in pro se cases, district courts must give the plaintiff notice and an
opportunity to be heard before dismissing a claim sua sponte on limitations grounds. See Abbas
v. Dixon, 480 F.3d 636, 640 (2d Cir. 2007).


                                                  6
            Case 1:20-cv-03868-LLS Document 4 Filed 06/29/20 Page 7 of 11



Coughlin, 58 F.3d 865, 873 (2d Cir. 1995)). An individual defendant may not be held liable under

§ 1983 solely because that defendant employs or supervises a person who violated the plaintiff’s

rights. See Iqbal, 556 U.S. at 676 (“Government officials may not be held liable for the

unconstitutional conduct of their subordinates under a theory of respondeat superior.”). An

individual can be personally involved in a § 1983 violation if:

       (1) the defendant participated directly in the alleged constitutional violation,
       (2) the defendant, after being informed of the violation through a report or appeal,
       failed to remedy the wrong, (3) the defendant created a policy or custom under
       which unconstitutional practices occurred, or allowed the continuance of such a
       policy or custom, (4) the defendant was grossly negligent in supervising
       subordinates who committed the wrongful acts, or (5) the defendant exhibited
       deliberate indifference to the rights of [the plaintiff] by failing to act on
       information indicating that unconstitutional acts were occurring.

Colon, 58 F.3d at 873. 5

       Plaintiff names many individuals as defendants, but he fails to specify how most of them

(with the exception of the ADAs) were personally involved in any violations of his federal rights.

The Court therefore grants Plaintiff leave to file an amended complaint in which he names as

defendants all of those individuals who were personally involved in the violations of his federal

rights and alleges facts showing those individuals’ personal involvement in the violations.

F.         The City of New York, the NYPD, the DOI, and the Clinic

       The Court must dismiss Plaintiff’s claims against the NYPD and DOI because agencies

of the City of New York, such as those agencies, are not entities that can be sued. N.Y. City

Charter ch. 17, § 396 (“[A]ll actions as proceedings for the recovery of penalties for the violation

of any law shall be brought in the name of the city of New York and not in that of any agency,


       5
         “Although the Supreme Court’s decision in [Iqbal, 556 U.S. 662] may have heightened
the requirements for showing a supervisor’s personal involvement with respect to certain
constitutional violations,” the Second Circuit has not yet examined that issue. Grullon v. City of
New Haven, 720 F.3d 133, 139 (2d Cir. 2013).


                                                 7
          Case 1:20-cv-03868-LLS Document 4 Filed 06/29/20 Page 8 of 11



except where otherwise provided by law.”); Jenkins v. City of New York, 478 F.3d 76, 93 n.19 (2d

Cir. 2007) (NYPD); Artec Constr. & Dev. Corp. v. New York City Dep’t of Hous. Pres. & Dev.,

No. 15-CV-9494, 2017 WL 782911, at *4 (S.D.N.Y. Feb. 27, 2017) (DOI); see also Emerson v.

City of New York, 740 F. Supp. 2d 385, 395 (S.D.N.Y. 2010) (“[A] plaintiff is generally

prohibited from suing a municipal agency.”). In addition, the Clinic is not a proper defendant for

claims under § 1983. See, e.g., Mejía v. Davis, No. 1:16-CV-9706, 2018 WL 333829, at *4

(S.D.N.Y. Jan. 8, 2018). The Court therefore dismisses Plaintiff’s claims against the NYPD, the

DOI, and the Clinic for failure to state a claim on which relief may be granted. See

§ 1915(e)(2)(B)(ii).

       When a plaintiff sues the City of New York, or the operator of the Clinic, H+H, under

§ 1983, it is not enough for the plaintiff to allege that one of the City of New York’s or H+H’s

employees or agents engaged in some wrongdoing. The plaintiff must show that the City of New

York or H+H itself caused the violation of the plaintiff’s rights. See Connick v. Thompson, 563

U.S. 51, 60 (2011) (“A municipality or other local government may be liable under this section

[1983] if the governmental body itself ‘subjects’ a person to a deprivation of rights or ‘causes’ a

person ‘to be subjected’ to such deprivation.” (quoting Monell v. Dep’t of Soc. Servs. of City of

New York, 436 U.S. 658, 692 (1978))); Cash v. Cnty. of Erie, 654 F.3d 324, 333 (2d Cir. 2011). In

other words, to state a claim against the City of New York or H+H under § 1983, the plaintiff

must allege facts showing (1) the existence of a City of New York or H+H policy, custom, or

practice, and (2) that the policy, custom, or practice caused the violation of the plaintiff’s

constitutional rights. Jones v. Town of East Haven, 691 F.3d 72, 80 (2d Cir. 2012); see Bd. of

Cnty. Comm’rs of Bryan Cnty. v. Brown, 520 U.S. 397, 403 (1997) (internal citations omitted);




                                                  8
           Case 1:20-cv-03868-LLS Document 4 Filed 06/29/20 Page 9 of 11



Rookard v. Health & Hosp. Corp., 710 F.2d 41, 45 (2d Cir. 1983) (applying standard for § 1983

municipal liability to H+H).

       Plaintiff has alleged no facts showing that a policy, custom, or practice of the City of

New York or H+H caused a violation of his federal constitutional rights. In light of Plaintiff’s pro

se status, the Court grants Plaintiff leave to file an amended complaint in which names the City

of New York or H+H as a defendant and alleges sufficient facts to state a claim under § 1983

against that government entity.

                                       LEAVE TO AMEND

       The Court grants Plaintiff leave to amend his complaint to detail his claims. First,

Plaintiff must name as the defendant(s) in the caption 6 and in the statement of claim those

individuals who were allegedly involved in the deprivation of his federal rights. If Plaintiff does

not know the name of a defendant, he may refer to that individual as “John Doe” or “Jane Doe”

in both the caption and the body of the amended complaint. 7 The naming of a “John Doe” or

“Jane Doe” defendant, however, does not toll the three-year statute of limitations period

governing this action and Plaintiff shall be responsible for ascertaining the true identity of any

“John Doe” or “Jane Doe” defendants and amending his complaint to include the identity of any

“John Doe” or “Jane Doe” defendants before the statute of limitations period expires. Should




       6
         The caption is located on the first page of the complaint. Each defendant must be named
in the caption. Plaintiff may attach additional pages if there is not enough space to list all of the
defendants in the caption. If Plaintiff needs to attach an additional page to list all defendants, he
should write “see attached list” on the first page of the amended complaint. Any defendants
named in the caption must also be discussed in the amended complaint’s statement of claim.
       7
         For example, a defendant may be identified as: “Correction Officer John Doe #1 on
duty on August 31, 2018, at the Sullivan Correctional Facility clinic, during the 7 a.m. to 3 p.m.
shift.”


                                                  9
         Case 1:20-cv-03868-LLS Document 4 Filed 06/29/20 Page 10 of 11



Plaintiff seek to add a new claim or party after the statute of limitations period has expired, he

must meet the requirements of Rule 15(c) of the Federal Rules of Civil Procedure.

       In the statement of claim, Plaintiff must provide a short and plain statement of the

relevant facts supporting each claim against each defendant named in the amended complaint.

Plaintiff is also directed to provide the addresses for any named defendants. To the greatest

extent possible, Plaintiff’s amended complaint must:

       a) give the names and titles of all relevant persons;

       b) describe all relevant events, stating the facts that support Plaintiff’s case, including
          what each defendant did or failed to do;

       c) give the dates and times of each relevant event or, if not known, the approximate date
          and time of each relevant event;

       d) give the location where each relevant event occurred;

       e) describe how each defendant’s acts or omissions violated Plaintiff’s rights and
          describe the injuries Plaintiff suffered; and

       f) state what relief Plaintiff seeks from the Court, such as money damages, injunctive
          relief, or declaratory relief.

       Essentially, the body of Plaintiff’s amended complaint must tell the Court: who violated

his federally protected rights; what facts show that his federally protected rights were violated;

when such violation occurred; where such violation occurred; and why Plaintiff is entitled to

relief. Because Plaintiff’s amended complaint will completely replace, not supplement, the

original complaint, any facts or claims that Plaintiff wishes to maintain must be included in the

amended complaint. Plaintiff must not reassert in his amended complaint claims that the Court

has dismissed in this order.

                                          CONCLUSION

       The Court directs the Clerk of Court to mail a copy of this order to Plaintiff and note

service on the docket.



                                                 10
          Case 1:20-cv-03868-LLS Document 4 Filed 06/29/20 Page 11 of 11



         The Court grants Plaintiff leave to file an amended complaint that complies with the

standards set forth above. Plaintiff must submit the amended complaint to this Court’s Pro Se

Intake Unit within sixty days of the date of this order, caption the document as an “Amended

Complaint,” and label the document with docket number 1:20-CV-3868 (LLS). An Amended

Complaint form is attached to this order. No summons will issue at this time. If Plaintiff fails to

comply within the time allowed, and he cannot show good cause to excuse such failure, the

Court will dismiss his claims under federal law as frivolous, for failure to state a claim upon

which relief may be granted, and for seeking monetary relief from defendants that are immune

from such relief, see 28 U.S.C. § 1915(e)(2)(B)(i), (ii), (iii), and will decline to consider his

claims under state law under the Court’s supplemental jurisdiction, see 28 U.S.C. § 1367(c)(3).

SO ORDERED.

Dated:     June 29, 2020
           New York, New York

                                                                  Louis L. Stanton
                                                                     U.S.D.J.




                                                  11
